Citation Nr: 1426151	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-35 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar disc disease.  

2.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), evaluated as 10 percent disabling prior to July 6, 2011 and 30 percent disabling since July 6, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to June 1984 and from August 1987 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued the 40 percent rating for the Veteran's lumbar disc disease and granted an increased 10 percent rating for her GERD, effective July 31, 2008, the date of her claim for an increased rating.  In a February 2012 rating decision, the RO granted a 30 percent rating for GERD, effective July 6, 2011.  Despite the grant of this increased rating, the Veteran has not been awarded the highest possible evaluation, and her claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective October 17, 2009, the day after she stopped working, thus, further consideration of a TDIU is not warranted.  

In January 2011 the Veteran testified during a hearing before a Decision Review Officer (DRO); a transcript of the hearing is of record.  

During the pendency of the claim for an increased rating for the service-connected lumbar disc disease, the RO granted service connection for right and left lumbar radiculopathy, associated with the service-connected lower back disability, based on an August 2009 claim.  The Veteran has not specifically filed a notice of disagreement (NOD) with the initial ratings assigned for her radiculopathy in the lower extremities; however, she presented testimony regarding the severity of these disabilities during the January 2011 hearing.  The appropriate ratings for the neurological manifestations of the lower back disability are presently for consideration as part of the present appeal.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  Accordingly, these issues will be addressed below.  

In November 2011, the Veteran informed the RO that her August 2009 NOD was intended to be in regard to an earlier effective date for her conditions, not an increased rating.  In the August 2009 NOD, the Veteran stated that she disagreed with the decision that denied her a rating greater than 40 percent for her back disability and 0 percent for her hiatal hernia (an error as the January 2009 rating decision granted a 10 percent rating for GERD).  The RO advised the Veteran via a December 2011 letter that her August 2009 NOD showed that her disagreement was with the evaluation for her back condition and hiatal hernia and she had been advised of the January 2009 rating decision via a January 2009 letter.  The RO stated that no action could be taken on her November 2011 communication as it was received more than one year after the January 2009 rating decision and, therefore, the right to appeal had expired.  To the extent that the Veteran was intending to file a new earlier effective date claim via her November 2011 communication, the Board notes that a freestanding claim for an earlier effective date is a type of claim that is not available or recognized under VA benefits law. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, no further action regarding the November 2011 communication is warranted.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file; however, these records have been considered by the RO in the most recent supplemental statement of the case (SSOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran.  The VBMS e-folder includes only a June 2014 VA examination request.  

During a December 2008 VA examination, the Veteran described gastrointestinal problems as a result of side effects of medication taken for back pain.  The issue of entitlement to service connection for a gastrointestinal disorder, to include as secondary to the service-connected low back disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar disc disease has not been manifested by ankylosis nor does the evidence reflect incapacitating episodes of intervertebral disc syndrome (IVDS) lasting for six weeks or more in a 12-month period.  

2.  Resolving all doubt in her favor, from July 31, 2008 to July 6, 2011, the Veteran has experienced mild radiculopathy in her right and left lower extremities associated with her service-connected lumbar disc disease; the radiculopathy in each of the extremities during this period has been no worse than mild.  

3.  Resolving all doubt in her favor, from July 6, 2011, the Veteran has experienced moderate radiculopathy in her right and left lower extremities associated with her service-connected lumbar disc disease; the radiculopathy in each of the extremities during this period has been no worse than moderate.  

4.  Prior to July 6, 2011, the Veteran's GERD was manifested by complaints of heartburn, reflux, regurgitation, and substernal or arm or shoulder pain with occasional reports of dysphagia; it was not productive of considerable impairment of health.

5.  Since July 6, 2011, the Veteran's GERD has been manifested by complaints of heartburn, reflux, regurgitation, dysphagia, and substernal or arm or shoulder pain; it has not been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  
  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

2.  The criteria for a rating of 10 percent, but no higher, for right lumbar radiculopathy are met from July 31, 2008 to July 6, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a rating of 10 percent, but no higher, for left lumbar radiculopathy are met from July 31, 2008 to July 6, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for a rating of 20 percent, but no higher, for right lumbar radiculopathy are met from July 6, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2013).

5.  The criteria for a rating of 20 percent, but no higher, for left lumbar radiculopathy are met from July 6, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for a rating in excess of 10 percent for GERD, prior to July 6, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).

5.  The criteria for a rating in excess of 30 percent for GERD, since July 6, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided with the relevant notice and information in a September 2008 letter prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's available pertinent VA and private treatment records and Social Security Administration (SSA) records have been obtained and associated with the claims file/e-folder.  The Veteran was also provided with VA examinations in December 2008, February 2010, and July 2011 which, collectively, are responsive to the pertinent rating criteria and adequate to evaluate the disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In June 2010, a VA gastroenterologist evaluated the Veteran and reviewed a February 2010 esophagogastroduodenoscopy (EGD) from St. Vincent's hospital.  While the actual EGD is not of record, the physician indicated that it was grossly normal although the second image might show a medium hiatal hernia.  Because the pertinent EGD findings are summarized in the VA treatment records associated with the claims file, remand to obtain the actual EGD report would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In the same June 2010 VA treatment record, the physician noted that the Veteran reported having something stuck in her neck area when swallowing and going to the OJ Park emergency room where X-rays of the neck and a CT scan were reportedly performed, although nothing was found.  These private treatment records are also not associated with the claims file/e-folder; however, in the September 2008 VCAA letter, the RO advised the Veteran that, if she wanted VA to obtain medical reports for her, she should complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  She has not submitted a release to allow VA to obtain these records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for the private treatment records from the OJ park emergency room; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

Similarly, an October 2008 private treatment record reports that the Veteran was being evaluated for a worker's compensation recheck.  In December 2009, the Veteran reported that she was seeing the Jacksonville Orthopedic Institute (JOI) for back pain via worker's compensation.  Records from the Jacksonville Orthopedic Institute, dated from October 2009 to April 2010 have been associated with the claims file.  While additional worker's compensation records are not of record, the Veteran has not provided a release to allow VA to obtain any additional records; hence, no further action regarding obtaining additional records regarding a worker's compensation claim or evaluation is warranted.  

A February 2011 VA record notes that the Veteran had been admitted to a private facility for gastroenteritis and a CT of the abdomen revealed a hiatal hernia and a ventral hernia.  EGD was reportedly negative.  While actual records from this facility are not included in the claims file/e-folder, as they were summarized in the VA treatment records, remand to associate the records themselves with the claims file/e-folder is not necessary.  The VA treatment records also indicate that the Veteran received treatment at a private facility for diverticulosis and diverticulitis in January and February 2011.  While these records were reportedly scanned into the Veteran's VA treatment records, they are not presently available for the Board's review.  Nevertheless, insofar as these records pertain to diverticulosis and diverticulitis, they are not pertinent to the claims on appeal.  Remand to obtain copies of the above-mentioned private treatment records, therefore, is unnecessary.  See Soyini, 1 Vet. App. at 546.

An August 2011 letter from the RO informed the Veteran that she had been awarded VA vocational rehabilitation subsistence allowance.  The Veteran's VA vocational rehabilitation records/folder are not presently of record; however, in light of the numerous records of VA treatment currently associated with the claims file, which include numerous findings regarding the service-connected lumbar spine disability (to include its neurological manifestations) and GERD, and the reports of VA examinations, the Board finds that the medical evidence of record is adequate to evaluate the service-connected lumbar spine disability and GERD, and that there is sufficient medical evidence for VA to make a decision on the claims on appeal. There is no indication that any VA vocational rehabilitation records, if in existence, would provide different information regarding the severity of the lumbar spine disability (to include its neurological manifestations) and/or GERD.  As such, a remand to attempt to obtain any VA vocational rehabilitation records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. at 546.

The Board has also considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the January 2011 hearing, the DRO did not specifically discuss the criteria necessary to establish increased ratings for the service-connected lower back disability, to include its neurological manifestations, and the service-connected GERD.  However, the Veteran's representative inquired regarding the severity of the Veteran's disabilities.  As the Veteran's testimony during the hearing addressed the severity of her service-connected disabilities, the question for consideration here, she demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for increased ratings.  Moreover, in March and April 2012 statements, the Veteran's representative included the pertinent rating criteria for evaluating the service-connected lumbar disc disease and GERD.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  The DRO sought to identify any pertinent evidence that was not associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the January 2011 hearing.  Moreover, neither the Veteran nor her representative has alleged that there were any deficiencies in the DRO hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claims, discussed above, the Board finds no deficiency in the DRO hearing or in development of the claims.  See id. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained and the evidence of record is adequate to appropriately evaluate the claims on appeal.  The Veteran has been notified of the evidence and information necessary to substantiate her claims, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claims.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

Lumbar Disc Disease

Service connection for the Veteran's lumbar disc disease was initially granted in a November 1994 rating decision.  The RO assigned an initial 10 percent rating.  In a January 2005 rating decision, the RO granted a 40 percent rating.  In July 2008, the Veteran filed her current claim for an increased rating.  The RO continued the 40 percent rating in the January 2009 rating decision.  

The service-connected lumbar disc disease is rated 40 percent disabling pursuant to Diagnostic Code 5243; however, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for assignment of a rating of 40 percent rating for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Veteran submitted her claim for an increased rating in July 2008.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509 (2007). 

The Veteran sustained post-service back injuries, including a July 2002 motor vehicle accident and a September 2008 fall at work.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  There is no indication that it is possible to distinguish the symptoms from the Veteran's service-connected lumbar disc disease and symptoms which may be related to these post-service accidents.  Accordingly, the Board has considered all of the pertinent symptoms described in the treatment records in evaluating the service-connected disability.  

Considering the pertinent evidence, the Board finds that a rating in excess of 40 percent for the service-connected lower back disability is not warranted.  There is no evidence of unfavorable ankylosis of the thoracolumbar spine or the entire spine; rather, the Veteran has maintained range of motion in her spine throughout the pendency of the appeal, as reflected during December 2008, February 2010, and July 2011 VA examinations and an October 2009 treatment record, which reveal forward flexion to no less than 10 to 15 degrees.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, because the 40 percent rating currently assigned is the maximum rating for limitation of motion without ankylosis, further consideration of the DeLuca factors is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

There is also no evidence that the Veteran's service-connected lower back disability would warrant a rating in excess of 40 percent pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  According to this formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

There is no evidence of bed rest prescribed by a physician for a total period of at least six weeks in a 12-month period, as required for a higher rating under the above-noted criteria.  Although the Veteran testified during the January 2011 hearing that she often went to bed on her own accord because of her back pain and did so because a physician would likely prescribe bed rest, the record does not reflect that she was prescribed bed rest for a total duration of at least six weeks during any 12-month period.  Moreover, during the December 2008 VA examination, the Veteran denied incapacitating episodes in the last 12 months.  She also denied incapacitating episodes of spine disease during the July 2011 VA examination.  There is no competent, probative evidence that the Veteran's service-connected lumbar disc disease has been manifested by incapacitating episodes of IVDS for a total duration of at least six weeks in a 12-month period.  Therefore, the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are also not met.

In evaluating the service-connected lower back disability, the Board has considered that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected spine disability.  As discussed in the introduction, during the pendency of the appeal, the RO granted service connection for right and left lumbar radiculopathy associated with the service-connected lumbar disc disease.  The RO assigned a 10 percent rating for each lower extremity, effective August 14, 2009, pursuant to Diagnostic Code 8520.  

Diagnostic Code 8520 provides ratings of 10, 20, 40, and 60 percent for incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, or severe, with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6. 

The grant of service connection for right and left lumbar radiculopathy associated with the service-connected lumbar disc disease was based on the Veteran's August 2009 claim for service connection for lumbar radiculitis.  However, the Veteran filed a claim for an increased rating for her lumbar disc disease on July 31, 2008, and neurological manifestations of that disability are to be considered in determining the appropriate rating.  The record reflects that the Veteran has consistently and repeatedly described neurological symptoms in her lower extremities associated with her service-connected lumbar disc disease.  

A September 2002 VA treatment record notes that the Veteran had low back pain which also involved the legs with associated tingling to the toes.  During treatment in May 2006 the Veteran reported that she had numbness and tingling in her toes related to her back problem.  

During VA treatment in March 2007, the Veteran reported that she had always had numbness in her toes.  VA examination in December 2008 revealed mild give way weakness in the lower extremities.  Reflexes were hypoactive (1+) and symmetric at the patella and ankle and sensory examination revealed mildly diminished sensation in a L4-S1 dermatome in the bilateral lower extremities.  A May 2009 EMG/NCV of the bilateral lower extremities performed at a private facility revealed mild sensory polyneuropathy with early demyelinating features, and a limited suggestion of left L4 lesion or nerve root irritation.  The physician commented that a bilateral S1 lesion or spinal stenosis could not be excluded, although this was less likely in light of normal tibial motor MUAP amplitudes.  There was no evidence of lumbosacral plexopathy or myopathy.  A treatment record from that month includes the Veteran's report of paresthesias in her lower extremities.  A May 2009 treatment record notes that the Veteran had lumbar pain radiating to both lower extremities.  The physician reviewed the NCV/EMG with the Veteran.  The assessment included low back pain with radiculopathy.  

A February 2010 VA peripheral nerves examination reflects that the Veteran described constant pain in her lumbar region radiating down both legs, worse on the left.  She described paresthesias and decreased sensory abnormalities in the L4 nerve distribution, bilaterally.  The pertinent diagnosis was lumbar disc disease with lumbar radiculopathy at L4, bilaterally.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that 10 percent ratings for radiculopathy more nearly approximating mild incomplete paralysis of the right and left sciatic nerves are warranted from July 31, 2008, the date of the Veteran's current claim for an increased rating, to July 6, 2011.  See 38 C.F.R. § 3.400(o).  

Ratings in excess of 10 percent during this period, however, are not warranted.  VA treatment in June and July 2008, June and December 2009, and June and December 2010 was negative for numbness and weakness and, on each of these dates, deep tendon reflexes were within normal limits and sensation was intact.  While hip and foot flexors were noted to be weak in June 2009, strength was still 4/5.  During VA examination in December 2008 examination revealed normal tone and bulk throughout.  Although there was mild give way weakness in the lower extremities, the Veteran otherwise had 4+/5 strength throughout all four extremities.  While sensory examination revealed mildly diminished sensation in a L4-S1 dermatome in the bilateral lower extremities, sensation was otherwise intact.  During private treatment in February 2009, neurologic reflexes were normal, motor strength was intact in all extremities, and the Veteran was described as grossly neurologically intact.  Examination of the neurologic system was normal during treatment in December 2008, and January, April, May, June, July, August, September, and October 2009.  In June 2009, the Veteran complained of numbness in her toes, left more than right; however, on examination strength was 5/5 throughout and there was no pronator drift except that the Veteran had weakness in the left extensor hallucis longus.  While sensation to light touch and vibration was diminished, there was normal muscle bulk and tone and reflexes were 2+ throughout.  

Although a clinician commented in June 2009 that the NCV/EMG demonstrated a mild to moderate peripheral neuropathy, straight leg raising and deep tendon reflexes were normal.  During examination later that month, muscle strength and deep tendon reflexes were normal and sensation was intact.  When the Veteran returned for follow-up in July 2009, the physician noted that she had a mild neuropathy.  During VA physical therapy treatment in July 2009 manual muscle testing was grossly 4-/5 for the bilateral lower extremities at the hip and knee.  Straight leg raising and slump testing reproduced low back pain bilaterally, but no lower extremity symptoms.  Patellar and Achilles reflexes were normal.  During private treatment in January 2010, the Veteran reported loss of feeling in her legs, but denied leg weakness.  On that date and in February 2010, motor strength was 5/5 and deep tendon reflexes were 2+ bilaterally.  Sensation was intact to light touch and pressure.  Deep tendon reflexes and muscle strength in the lower extremities were normal on VA peripheral nerves examination in February 2010.  

Neurologic examination during VA treatment in July 2010 revealed normal tone and muscle strength was 4+/5 in all extremities.  There was decreased pinprick sensation in the left L5 and S1 dermatomal distribution compared to the right, but vibration sense was intact.  Deep tendon reflexes were 2+ and symmetrical in the lower extremities, but were unobtainable in both ankles.  Although deep tendon reflexes were absent in the ankles in October 2010, they were 2+ in the knees.  Manual muscle testing was 4-/5 in the left lower extremity and 4+/5 in the right lower extremity and sensation was slightly decreased in the left anterolateral leg and left lateral foot border.  Examination during VA treatment in May 2011 revealed the Veteran to be grossly intact on neurological examination.  During VA treatment in June 2011, strength in the lower extremities was 5/5 bilaterally.  Superficial touch and pain sensation were intact bilaterally.  

Prior to July 6, 2011, the right and left lumbar radiculopathy have been no worse than mild.  The Veteran has reported experiencing pain (including radiating pain), weakness, numbness, and tingling in the lower extremities.  She is competent to describe such symptoms and the Board finds her reports credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, despite these reports, the evidence does not demonstrate neurological impairment of the right or left lower extremity which more nearly approximates moderate incomplete paralysis of the sciatic nerve during this period.  In this regard, the December 2008 VA examination reports only mild give way weakness in the lower extremities and mildly diminished sensation in a L4-S1 dermatome in the bilateral lower extremities and, in July 2009, the Veteran's physician reported that she had mild neuropathy.  Muscle strength has been no less than 4-/5 and muscle tone has been normal.  Thus, ratings in excess of 10 percent for right and left lumbar radiculopathy are not warranted prior to July 6, 2011.  

During the July 2011 VA examination, the Veteran described severe, constant, daily pain in her lumbar spine radiating down both legs to her toes, which she described as burning, sharp pains.  The July 2011 VA examination report reflects hypoactive knee jerks and absent ankle jerks.  The examiner reported the results of sensory examination.  While she stated that the findings were with regard to the right lower extremity, this is clearly an omission/error, as she went on to report findings in the ankles (plural) indicating that both lower extremities were evaluated.  The sensory examination revealed normal position sense.  Vibration sense was decreased in the feet and ankles.  Pain or pinprick and light touch sensation was decreased from the toes to just above the ankles.  There were no dysesthesias.  Motor examination revealed hip flexion, knee flexion, and knee extension with active movement against some resistance.  Hip extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension had active movement against full resistance.  There was give way weakness due to pain with motor testing in the bilateral lower extremities.  Muscle tone was normal and there was no atrophy.  The diagnoses were lumbar disc disease and right and left lower extremity radiculopathy.  

This VA examination report documents absent reflexes in the ankles and less than normal reflexes in the knees.  Considering these findings, along with the indication that the Veteran experienced decreased sensation in three of the four areas tested (vibration, pain or pinprick, and light touch), and the examiner's comment that she experienced give way weakness due to pain with motor testing in the bilateral lower extremities, and resolving all reasonable doubt in favor of the Veteran, the Board finds that her right and left lumbar radiculopathy have more nearly approximated moderate incomplete paralysis of the sciatic nerve since the date of this VA examination.  

The evidence indicates that the right and left lumbar radiculopathy have been no worse than moderate.  The Veteran has reported experiencing pain (including burning and sharp pains) in the lower extremities.  She is competent to describe such symptoms and the Board finds her reports credible.  See Washington, 19 Vet. App. at 368.  However, despite these reports, the evidence does not demonstrate neurological impairment of the right or left lower extremity which more nearly approximates moderately severe incomplete paralysis of the sciatic nerve since July 6, 2011.  

The VA examination indicates that position sense was normal and there were no dysesthesias.  Motor examination revealed hip flexion, knee flexion, and knee extension with active movement against some resistance and hip extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension had active movement against full resistance.  Muscle tone was also normal and there was no atrophy.  Thus, ratings in excess of 20 percent for right and left lumbar radiculopathy are not warranted since July 6, 2011.  

The Veteran reported stress incontinence during the December 2008 VA examination and reported occasional bladder incontinence during VA treatment in July 2010.  However, on review of systems completed by her private provider in May 2009, she reported urinary hesitancy and urgency, but denied incontinence.  She denied bladder or bowel incontinence during private treatment in June 2009 and denied loss of bowel or bladder control during VA treatment in December 2010.  Most recently, on VA examination in July 2011, the Veteran denied a history of urinary or fecal incontinence.  While the Veteran has occasionally complained of bladder incontinence, on other occasions she has denied any bladder incontinence. Given her inconsistent statements and the absence of any objective medical evidence that her lumbar disc disease has caused bladder incontinence, a separate disability rating for this condition is not warranted.

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Neither the Veteran's service-connected lumbar disc disease disability nor her right or left lumbar radiculopathy has been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The first Thun element is not satisfied here.  The Veteran's service-connected low back disability, to include right and left lumbar radiculopathy, is manifested by signs and symptoms such as pain, limitation of motion, guarding, tenderness, weakness, and decreased sensation.  (See, e.g., December 2008, February 2010, and July 2011 VA examinations).  The Veteran has also reported locking, muscle spasms, falling, stumbling, and tripping, decreased walking and standing tolerance, fatigue, and stiffness.  (See, e.g., December 2008 and July 2011 VA examinations, January 2011 DRO hearing, July 2009 VA treatment record).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  While the Veteran reported during the July 2011 VA examination that she experienced drowsiness and nausea due to Tylenol and codeine, a claim for a gastrointestinal disorder, to include as secondary to the service-connected lumbar disc disease is being referred to the AOJ above.  

Moreover, the record does not reflect that the Veteran takes this medication for her service-connected low back disability alone, as a September 2011 VA treatment record includes an assessment of neck and shoulder pain and notes that the Veteran was to continue with Tylenol.  While the Veteran testified during the January 2011 hearing that she could not sleep because of her back disability, there is no indication that this is the result of a symptom not listed above (i.e., pain).   

The General Rating Formula for Diseases and Injuries of the Spine provides disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula specifically contemplates symptoms such as pain (whether or not it radiates), stiffness, and aching, as well as neurologic abnormalities.  The General Rating Formula further considers muscle spasm and tenderness.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's lower back disability picture.  

Additionally, the pertinent rating criteria for the evaluation of the right and left lumbar radiculopathy contemplate impairment of motor or sensory function as well as disturbances of gait.  See 38 C.F.R. § 4.124a.  The record does not indicate that the Veteran's lower back disability or right or left lumbar radiculopathy has caused impairment over and above that which is contemplated in the ratings assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In short, there is nothing exceptional or unusual about the Veteran's lower back disability or right or left lumbar radiculopathy because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) in regard to any of these disabilities is not warranted.

The Board has resolved reasonable doubt the Veteran's favor in determining that 10 percent ratings for right and left lumbar radiculopathy are warranted from July 31, 2008 and 20 percent ratings are warranted from July 6, 2011, but finds that the preponderance of the evidence is against assignment of a rating in excess of 40 percent for the service-connected lumbar disc disease, assignment of ratings in excess of 10 percent for the right and left lumbar radiculopathy during the period from July 31, 2008 to July 6, 2011, or ratings in excess of 20 percent for those disabilities since July 6, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

GERD

Service connection for the Veteran's GERD was initially granted in a January 2005 rating decision, evaluated as 10 percent disabling.  In an October 2006 rating decision, the RO granted a temporary total rating, effective June 9, 2006, based on surgical or other treatment necessitating convalescence.  A 0 percent rating was assigned from August 1, 2006.  In July 2008, the Veteran filed her current claim for an increased rating.  The RO granted a 10 percent rating, effective July 31, 2008, in the January 2009 rating decision.  In the February 2012 rating decision, the RO granted a 30 percent rating, effective July 6, 2011.  

The Veteran's GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  The Veteran's disorder is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Id.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part or system of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.

Diagnostic Code 7346 evaluates hiatal hernias.  Under this diagnostic code, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Considering the pertinent evidence of record in light of the law, the Board finds that neither a rating in excess of 10 percent for service-connected GERD prior to July 6, 2011, nor a rating in excess of 30 percent since July 6, 2011, is warranted.

Prior to July 6, 2011

On VA examination in December 2008, the Veteran described daily regurgitation, even with omeprazole.  She stated that she had to sleep on three to four pillows because of regurgitation.  She reported constant bloating and flatulence, early satiety, and "soreness" in her chest which radiated to her back under her shoulder blades.  She added that she had a sharp pain in her chest which was relieved with burping.  In discussing her medical history, the Veteran reported that she had daily nausea associated with her esophageal disease, noting nausea in the evening.  She denied a history of vomiting, dysphagia, hematemesis or melena, or esophageal dilation.  She reported experiencing esophageal distress several times daily, accompanied by mild, substernal pain.  She added that she had daily heartburn and regurgitation of partially digested food.  On examination, the Veteran's overall health was described as good and there were no signs of anemia.  The Veteran reported a 20 pound weight gain over the past year.  The diagnoses were GERD, on treatment; status post Nissen fundoplication in 2006; large hiatal hernia per October 2008 endoscopy; and obesity.  The examiner noted that the Veteran was employed full time as a teacher and the condition had significant effects on her usual occupation.  She added that the Veteran's daily activities were impacted because of pain, with mild effects on chores, shopping, recreation, traveling, and feeding.  There were no effects on exercise, sports, bathing, dressing, toileting, or grooming.  

In January 2009, the Veteran underwent an upper GI study.  The study report notes that she underwent laparoscopic hiatal hernia repair in 2006 and was currently experiencing reflux.  The impression was recurrent sliding hiatal hernia with subsequent reflux to the level of the clavicles.  The esophageal mucosa was normal.  
The assessment following private treatment in February 2009 was hiatal hernia, heartburn, and nausea.  Later that month, the Veteran underwent an esophageal motility study.  The impression was abnormally low lower sphincter pressure with normal relaxation and markedly abnormal peristalsis with occasional full amplitude, but normal peristaltic sequences.  The physician noted that, for the most part, most wet swallows were noncomplicated.  In September 2010 the Veteran reported, via her representative, that she experienced daily esophageal distress.  During the January 2011 DRO hearing, the Veteran testified that she sometimes had food come up in her throat and experienced heartburn.  She stated that her heartburn and pain radiated to her arms and shoulders.  She testified that she had been told she needed surgery for GERD, but had been unable to have the surgery because of weight gain.  A February 2011 VA gastroenterology note reports that the Veteran's EGD was grossly normal, although there was a questionable medium hiatal hernia.  

The Board has considered that review of systems was negative for chest pain in June, July, September, and December 2008, June and December 2009, June and December 2010, and May 2011.  While the impression following VA treatment in June and July 2008 included questionable herniated nucleus pulposus of cervical spine with radicular symptoms of left hand and left hand weakness, a private treatment record from July 2008 indicates that the Veteran had left shoulder pain radiating to her chest.  The assessment on that date was atypical chest pain and the physician noted that cardiac work up was negative and questioned whether the pain could be musculoskeletal versus related to GERD.  In September 2008, a VA physician commented that the pain in the Veteran's chest wall could not be well described by the Veteran and she suspected that it was either breast pain (mastodynia) or questionable esophageal spasm/questionable Barrett's esophagus.  The Veteran underwent an upper GI endoscopy in October 2008 for GERD symptoms, dysphagia and intermittent chest pain.  During the December 2008 VA examination, the Veteran reported "soreness" in her chest which radiated to her back under her shoulder blades.  She added that she had a sharp pain in her chest which was relieved with burping and reported experiencing esophageal distress several times daily, accompanied by mild, substernal pain.  During the January 2011 hearing, the Veteran reported experiencing heartburn with pain radiating to her arms and shoulders.  

Despite review of systems during VA treatment in June and December 2009 and June 2010 being negative for chest pain, the pertinent impression on each date was GERD/hiatal hernia with some ongoing symptoms.  The physician commented that the pain in the Veteran's chest wall could not be well described by the Veteran and she suspected that it was either breast pain (mastodynia) or esophageal spasm.  The Veteran reported substernal pain associated with her GERD during the December 2008 VA examination and described heartburn with pain radiating to her arms and shoulders during the January 2011 hearing, and several physicians have indicated that her chest pain might be related to her esophageal condition (as indicated in July 2008, September 2008, June and December 2009, and June 2010).  Accordingly, resolving all reasonable doubt in her favor, the Board finds that the Veteran's GERD has been accompanied by substernal or arm or shoulder pain.  

The above evidence indicates that the Veteran's GERD has been manifested by persistently recurrent epigastric distress with pyrosis and regurgitation accompanied by substernal or arm or shoulder pain.  Despite the presence of these symptoms, listed in the criteria for a 30 percent rating, the criteria for a 30 percent rating under Code 7346 are stated in the conjunctive and must all be met to warrant such rating. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  That is, the Veteran must manifest recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.

There is some evidence that the Veteran experienced dysphagia during the period prior to July 6, 2011 as the report of an October 2008 upper GI endoscopy indicates that she underwent that procedure for GERD symptoms, dysphagia, and intermittent chest pain.  During VA treatment later in December 2008, the Veteran complained of shortness of breath, recurrent reflux for a year, and dysphagia to cold liquids. The physician noted that she had a large hiatal hernia on endoscopy.  The impression was restrictive lung disease and recurrent hiatal hernia.  The physician commented that the Veteran was status post hiatal hernia repair with chest soreness, dysphagia, and recurrent heartburn and may benefit from hiatal hernia repair.  He added that her symptoms of shortness of breath might be related to associated lung disease.  

In June 2010, the Veteran reported being evaluated in a private facility for a feeling of something stuck in her neck area on swallowing, with negative X-rays and CT scan.  She reported having a scratchy throat and stated that it was sore to talk.  The assessment was neck soreness of questionable etiology and GERD on proton-pump inhibitor.  She was to undergo EGD and, later that month, she underwent upper GI endoscopy for dysphagia, established GERD, and established hiatal hernia.  The impression was hiatus hernia, LA Grade A reflux esophagitis, and no gross lesions in the duodenum.  

While the October 2008 and June 2010 endoscopy reports and the December 2008 VA treatment record indicate the presence of dysphagia, the Veteran specifically denied a history of dysphagia during the December 2008 VA examination.  She also denied difficulty swallowing on review of systems during private treatment in June and July 2009; denied dysphagia in during VA treatment in May 2010 (when she presented with a complaint of feeling something "stuck" in her throat); and denied difficulty swallowing on review of systems during VA treatment in May 2011.  During VA treatment in November 2009, the Veteran continued to complain of heartburn.  The physician noted that manometry results showed some abnormal peristalsis, which might lead to some dysphagia if she was operated on again, suggesting that she was not presently experiencing dysphagia.    

Moreover, despite there being some evidence of dysphagia during the period prior to July 6, 2011, the evidence does not indicate that the Veteran's GERD was productive of considerable impairment of health during this period.  Rather, the pertinent impression following VA treatment in June and July 2008 was GERD/hiatal hernia, stable on Prilosec and a September 2008 VA treatment record includes an impression of GERD/hiatal hernia, some ongoing symptoms with Prilosec.  The October 2008 upper GI endoscopy revealed a normal esophagus, a gastric mucosal abnormality characterized by erythema, a Nissen fundoplication, a large hiatus hernia, and a normal duodenal bulb and second part of the duodenum.  Significantly, the Veteran's overall health was described as good on VA examination in December 2008.  The impression following VA treatment in December 2008 included GERD/hiatal hernia with some ongoing symptoms with Prilosec with a history of severe GERD/hiatal hernia status post Nissen with recurrent symptoms.  

The Board has considered that the VA physician who evaluated the Veteran later in December 2008 indicated that she may benefit from hiatal hernia repair, however, such suggestion that she "may" benefit does not equate to a finding that her GERD was productive of considerable impairment of health.  A November 2010 VA gastroenterology note reports that the Veteran was seen for follow-up of GERD on Protonix.  She still had reflux of a non-acid type.  The pertinent assessment was partially responsive to Protonix proton-pump inhibitor, refluxing non acid.  A December 2010 VA treatment record indicates that the Veteran had a hiatal hernia/GERD and was status post Nissen procedure and was "much better" on Protonix.  The pertinent impression was GERD/hiatal hernia some ongoing symptoms with Prilosec with history of severe GERD/hiatal hernia status post Nissen with recurrent symptoms.  

A July 2009 private treatment record includes an assessment of anemia; however, the December 2008 and July 2011 VA examinations each indicated that there were no signs of anemia.  Moreover, in light of the findings of GERD with some ongoing symptoms, the December 2008 VA examiner's finding that the Veteran's overall health was good, the December 2008 VA physician's statement that the Veteran "may" benefit from hiatal hernia repair, the November 2010 record indicating that her GERD was partially responsive to Protonix and the record from the following month indicating that the Veteran was "much" better, the Board finds that the evidence during the period prior to July 6, 2011 does not reflect that the Veteran's GERD more nearly approximated a disability which was productive of considerable impairment of health.  For all the foregoing reasons, a rating in excess of 10 percent pursuant to Diagnostic Code 7346, prior to July 6, 2011, is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Additionally, the Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's service-connected GERD during this period.   

Since July 6, 2011

On VA examination in July 2011, the Veteran described weekly nausea associated with her esophageal disease.  She denied vomiting, hematemesis or melena, or esophageal dilation.  She reported that she had weekly esophageal distress accompanied by occasional substernal and arm pain.  She described weekly pyrosis and regurgitation of bile-stained fluid, partially digested food, and undigested food occurring less than weekly.  She also reported dysphagia.  On examination, the Veteran's overall health was described as fair and there were no signs of anemia.  There were no signs of significant weight loss or malnutrition.  The examiner noted that a June 2011 gastric emptying study was normal.  The diagnosis was GERD status post laparoscopic Nissen fundoplication procedure in 2006, active on treatment; and hiatal hernia with reflux.  The examiner commented that these conditions had no significant effects on the Veteran's usual occupation, but had severe effects on feeding.  She indicated that they had no effects on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, or grooming.  

The evidence since July 6, 2011 does not reflect that the Veteran's GERD has more nearly approximated a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health l.  Rather, the July 2011 VA examination indicates that there were no signs of anemia.  The evidence also does not indicate material weight loss.  Rather, the July 2011 VA examination report indicated that there were no signs of significant weight loss or malnutrition.  

The evidence is also negative for melena or hematemesis or vomiting associated with the service-connected GERD, as the Veteran denied a history of hematemesis or melena and vomiting during the July 2011 VA examination.  

The pertinent evidence of record also does not indicate that the Veteran's GERD has been manifested by any other symptom combinations productive of severe impairment of health during this period.  Although the Veteran reported nausea during the July 2011 VA examination, she indicated that such nausea occurred only weekly.  She similarly reported that her epigastric distress occurred only weekly.   Significantly, the examiner described the Veteran's overall health as fair and indicated that, while the Veteran's GERD/hiatal hernia had severe effects on feeding, it had no significant effects on the Veteran's usual occupation, or any effects on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, or grooming.  

In light of the above, the Veteran has not experienced severe impairment of health as a result of her service-connected GERD and her GERD has not more nearly approximated the criteria for a 60 percent rating since July 6, 2011.  

The evidence does not reflect that her service-connected GERD has been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health at any time since July 6, 2011.  A rating in excess of 30 percent pursuant to Diagnostic Code 7346 during this period is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Additionally, the Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's service-connected GERD.  

GERD - Both Periods

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule. 

The Veteran's GERD has not been shown to be so exceptional or unusual as to warrant the assignment of an increased rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  The Veteran has reported that her GERD is manifested by symptoms including bloating, flatulence, and early satiety (See, e.g., December 2008 VA examination report and May 2011 VA treatment record).  These symptoms are not specifically considered in the pertinent rating criteria for evaluating a hiatal hernia.  Thus, the rating criteria do not adequately contemplate the Veteran's symptomatology regarding this disability.  

Extraschedular referral is not warranted for the Veteran's GERD, however, because step two of the Thun analysis is not satisfied.  Her GERD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been frequently hospitalized for this condition during the period pertinent to the present increased rating claim and, while the December 2008 VA examiner indicated that her GERD had significant effects on her usual occupation, the record indicates that she remained employed full-time until mid-October 2009.  The July 2011 VA examiner indicated that the Veteran's GERD/hiatal hernia had no significant effects on the Veteran's usual occupation and, during that examination, the Veteran reported that she had stopped working in 2009 because of back problems.  

During VA treatment in November 2009, the Veteran reported that she had quit her job as a teacher because she had difficulty sleeping and was therefore tired at work and had difficulty making it on time every day.  She added that her pain made it difficult because she needed to be alert and on her feet a lot as a teacher.  She added that she missed a lot of days because of medical appointments.  

Despite this report of missing work for medical appointments, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, even if her GERD caused some interference with her employment, this alone would not be tantamount to concluding there was marked interference with employment, meaning above and beyond that contemplated by the assigned ratings.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating itself is recognition that industrial capabilities are impaired.  Moreover, the Veteran has not asserted that she missed significant time from work for medical appointments only for her GERD.  In light of the above, the record does not reflect that the service-connected GERD, alone, has resulted in marked interference with employment beyond that contemplated in the assigned ratings.  

Accordingly, marked interference with employment has not been shown.  As the second step of the Thun analysis is not met, referral for consideration of extraschedular rating is not warranted.

The Board has considered the benefit-of-the-doubt doctrine; however, for the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 10 percent prior to July 6, 2011 or in excess of 30 percent since July 6, 2011 for the service-connected GERD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 40 percent for lumbar disc disease is denied.  

A 10 percent rating for right lumbar radiculopathy, from July 31, 2008 to July 6, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.   

A 10 percent rating for left lumbar radiculopathy, from July 31, 2008 to July 6, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.   

A 20 percent rating for right lumbar radiculopathy, from July 6, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.  

A 20 percent rating for left lumbar radiculopathy, from July 6, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for GERD, prior to July 6, 2011, is denied.  

A rating in excess of 30 percent for GERD, since July 6, 2011, is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


